        Case 1:20-cv-01575-GHW Document 1 Filed 02/21/20 Page 1 of 11



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------X
 RAMON LUNA, OLGA HERNANDEZ, JAVIEL
 HERNANDEZ, ERNESTO RODRIGUEZ, DIONICIO FRIAS,                    COLLECTIVE
 SANTA CAROLINA ACOSTA, and MARIA TERESA                          ACTION COMPLAINT
 VASQUEZ
                            Plaintiffs,                           Case No.: ____________

                       -against-                                  PLAINTIFF DEMANDS
                                                                  A TRIAL BY JURY
 SANTIAGO QUEZADA AND
 EUROS EL TINA RESTAURANT LOUNGE
 AND BILLIARDS CORP., d/b/a EL TINA LOUNGE,
                               Defendants.
 --------------------------------------------X
       Plaintiffs, Ramon Luna, Olga Hernandez, Javiel Hernandez, Ernesto Reyes, Dionicio
Frias, Santa Carolina Acosta, and Maria Teresa Vasquez, by their attorney, The Rose Law
Group, PLLC, upon information and belief, complain as follows:
                                   NATURE OF THE CASE

1.     Plaintiffs, individually and on behalf of all other similarly situated current and former

       hourly employees of Defendants, brings this action against Defendants pursuant to the Fair

       Labor Standards Act, 29 U.S.C. §201 et seq. (“FLSA”) and the New York State Labor

       Law, Articles 6 & 19 (“NYLL”) for failure to pay wages due and owed for hours employees

       were required to report to work, ready to perform work and actually performed work duties,

       and seeks to recover unpaid back wages, unpaid tips, unpaid overtime, an additional

       amount as liquidated damages, reasonable attorneys’ fees and costs.

2.     Plaintiffs also claim that they were not provided the proper notices and statements under

       New York Labor Law §§ 190 et seq.

                               JURISDICTION AND VENUE

3.     Jurisdiction of this action is conferred upon the Court by § 16(b) of the FLSA (29 U.S.C.

       §216(b)). Jurisdiction of this Court is also proper under 42 U.S.C. §12101 et. seq.; 29

       U.S.C. §2617.
       Case 1:20-cv-01575-GHW Document 1 Filed 02/21/20 Page 2 of 11



4.    Supplemental Jurisdiction is proper over the State law claims pursuant to 28 U.S. Code §

      1367.

5.    Venue is proper in this district based upon Defendants’ residency within Bronx County,

      State of New York, within the Southern District of New York. 28 U.S.C. §1391(b).

                                           PARTIES

6.    That at all times relevant hereto, Plaintiff Ramon Luna, Olga Hernandez, Javiel Hernandez,

      Ernesto Reyes, Dionicio Frias, Santa Carolina Acosta, and Maria Teresa Vasquez

      (“Plaintiffs”) were employed within New York, New York.

7.    Plaintiffs were, during all relevant times, employees of all Defendants.

8.    That at all times relevant hereto, Defendant Euros El Tina Restaurant Lounge and billiards

      Corp. (“El Tina’s”) was and is a Latin nightclub, billiard and lounge existing pursuant to the

      laws of the State of New York and authorized to do business within the State of New York.

9.    That at all times relevant hereto, Defendant El Tina’s does business in the State of New York

      as a restaurant located at 500 W 207th St, New York, NY 10034.

10.   That at all times relevant hereto, Defendant Santiago Quezada (“Quezada”) was an owner

      and manager for Defendant El Tina’s.

11.   That at all times relevant hereto, Defendant Quezada was Plaintiffs’ boss and/or had

      supervisory authority over Plaintiffs and all other Class Plaintiffs as well as being an owner

      of Defendant El Tina’s.

12.   Defendant El Tina and Defendant Quezada are referred to herein as “Defendants.”

                                          THE FLSA CLASS

13.   While class certification pursuant to FRCP Rule 23 is not required for an FLSA collective

      action, defining the class of eligible FLSA Plaintiffs is useful, as the Court will be asked




                                                2
       Case 1:20-cv-01575-GHW Document 1 Filed 02/21/20 Page 3 of 11



      to order Defendants to produce the names and addresses and other information of potential

      opt-in Plaintiffs.

14.   The class of eligible opt-in Plaintiffs consists of all persons who worked for Defendants as

      “servers” “bathroom concierge” “bartenders” and “busboys” at any time from three (3)

      years prior to the filing of this case, to entry of judgment in this case (the “Class” and

      “Class Period,” respectively).

15.   Although the precise number of putative class members is unknown, and facts upon which

      the calculation of that number is based are presently within the sole control of Defendants,

      upon information and belief, there are over twenty (20) members of the Class who worked

      for Defendants within the Class Period.

16.   There are questions of law and fact common to this Class which predominate over any

      questions solely affecting individual members of the Class, including whether Defendants

      failed to compensate employees at the minimum wage for time worked; and whether each

      employee was given the tips to which they were entitled for their work. The wage paid to

      every worker was only $50.00 to $80.00 per night, not remotely close to the minimum

      wage required under the FLSA.

17.   Plaintiffs’ claims are typical of the claims of the Class. Plaintiffs will fairly and adequately

      protect the interests of the Class.

18.   A collective action is superior to other methods for the fair and efficient adjudication of

      the controversy – particularly in the context of wage and hour litigation where individual

      Plaintiffs lack the financial resources to vigorously prosecute a lawsuit in federal court

      against a corporate Defendant.




                                                 3
       Case 1:20-cv-01575-GHW Document 1 Filed 02/21/20 Page 4 of 11



19.   Defendants have acted or refused to act on grounds generally applicable to the Class,

      thereby making appropriate final injunctive relief or corresponding declaratory relief with

      respect to the class as a whole.

20.   At all times relevant to this action, Plaintiffs and other Class Plaintiffs were employed by

      Defendants within the meaning of the FLSA.

21.   At all times relevant to this action, Defendants transacted and transact commerce and

      business in excess of $500,000.00 annually or has revenues in excess of $500,000.00

      annually, for all applicable periods in question.

22.   At all times relevant to this action, Defendants willfully failed to pay all Plaintiffs and other

      Class Plaintiffs for time which Class Plaintiffs are required to be at work and ready to work

      and performing work in violation of the FLSA. Plaintiffs also were not provided with the

      tips paid to Defendants on their behalf. Defendants also illegally conducted a tip pool

      without providing proper notice and permitting managers to share in the tips.

23.   At all times relevant to this action, due to Defendants’ FLSA violations, Plaintiffs and other

      Class Plaintiffs are entitled to recover from Defendants their unpaid wages, an additional

      equal amount as liquidated damages, attorneys’ fees, and costs of the action, pursuant to

      29 U.S.C. §216(b).

                                      MATERIAL FACTS

24.   Plaintiff Ramon Luna (“Luna”) was hired by Defendants in or around 2013 as a cleaner.

25.   Throughout Plaintiff Luna’s employment, his work product was excellent.

26.   Plaintiff Luna was scheduled to work two (2) shifts a week from the start of his employment

      until 2017 and then three (3) shifts each week from 2017 until the end of his employment.

27.   Each shift was scheduled to be from 8:00pm to 4:00am but sometimes extended before and

      after.


                                                 4
       Case 1:20-cv-01575-GHW Document 1 Filed 02/21/20 Page 5 of 11



28.   Plaintiff Luna worked between sixteen (16) and twenty-four (24) hours each week but was

      only paid $70.00 per night until 2019 when he was paid $80 per night.

29.   His duties were to have the whole restaurant and lounge area clean and restocking as materials

      ran out throughout the night.

30.   Throughout the years worked his schedule never changed but his work tasks grew as the place

      became more crowded.

31.   As a result he was paid less than the minimum wage and has been damaged.

32.   Plaintiff Olga Hernandez (“Olga”) was hired by Defendants in or around the year of 2018 as

      a bathroom concierge for female restrooms.

33.   Throughout Plaintiff Olga’s employment, her work product was excellent.

34.   Plaintiff Olga was in charge of cleaning the female bathroom, keeping it stocked and

      interacting with guests.

35.   Plaintiff Olga was scheduled to work three (3) shifts each week.

36.   Each shift was scheduled to be eight (8) hours for a day shift, she worked from 8:00pm to

      4:00am.

37.   Plaintiff Olga worked on average twenty-four (24) hours each week but was only paid $80.00

      per night.

38.   As a result he was paid less than the minimum wage and has been damaged.

39.   Plaintiff Javiel Hernandez (“Javiel”) was hired by Defendants in or around the year 2013 as a

      bus boy.

40.   Throughout Plaintiff Javiel’s employment, his work product was excellent. His work tasks

      were to clean tables and help the servers.

41.   Plaintiff Javiel was scheduled to work three (3) shifts each week.

42.   Each shift was scheduled to be nine (9) hours for a day shift.


                                                   5
       Case 1:20-cv-01575-GHW Document 1 Filed 02/21/20 Page 6 of 11



43.   Plaintiff Javiel worked on average twenty-seven (27) each week but was only paid $70.00

      each shift through 2016, $80.00 each shift in 2017, and $90.00 each shift until the end of his

      employment.

44.   As a result he was paid less than the minimum wage and has been damaged.

45.   Plaintiff Ernesto Rodriguez (“Ernesto”) was hired by Defendants in or around the year of

      2016 as a server.

46.   Throughout Plaintiff Ernesto’s employment, his work product was excellent.

47.   Although Ernesto was a server, Defendants would make him wash over 200+ dishes before

      his shifts and perform additional work with no additional pay.

48.   Plaintiff Ernesto was scheduled to work three (3) shifts each week. His pay was $50.00 a night

      until 2018 when he was paid $70.00 per shift.

49.   Each shift was scheduled to be ten (10) hours.

50.   Plaintiff Ernesto worked on average thirty (30) hours but was not paid the minimum wage for

      every hour worked.

51.   As a result he was paid less than the minimum wage and has been damaged.

52.   Plaintiff Dionicio Rodriguez (“Dionicio”) was hired by Defendants in or around the year 2010

      as a male bathroom concierge.

53.   Plaintiff Dionico was in charge of cleaning the men’s bathroom and keeping it stocked.

54.   Plaintiff Dionicio was scheduled to work three (3) shifts each week.

55.   Each shift was scheduled to be eight and a half (8.5) hours for a day shift. Dionicio worked

      on average twenty-five and a half (25.5) hours each week but was only paid $60.00 per night

      until 2018, $80.00 per night in 2018, and $90.00 in 2019.

56.   As a result he was paid less than the minimum wage and has been damaged.

57.   Plaintiff Santa Carolina Acosta (“Acosta”) was hired by Defendants in or around 2014 as a


                                                6
       Case 1:20-cv-01575-GHW Document 1 Filed 02/21/20 Page 7 of 11



      server.

58.   Throughout Plaintiff Acosta’s employment, her work was excellent. She even promoted the

      business for free on all her social media platforms. Defendants said this was her obligation.

59.   Plaintiff Acosta worked on average thirty-two (32) to thirty-six (36) hours each week but was

      only paid $50.00 per night until 2019 when her pay was raised to $70.00 per shift.

60.   She worked three shifts each week.

61.   Although, Plaintiff Acosta was a waitress, she had to clean and organize all of the restaurants

      tables and recycle the garbage, tasks waitresses were not supposed to do with no additional

      pay.

62.   As a result she was paid less than the minimum wage and has been damaged.

63.   Plaintiff Maria Vasquez (“Vasquez”) was hired by defendants in or around the year 2015 as

      a waitress.

64.   Plaintiff Vasquez’s work product was excellent. She even promoted the business for free on

      all her social media platforms. Defendants said this was her obligation.

65.   Although, Plaintiff Vasquez was a waitress, she had to clean and organize all of the restaurants

      tables and recycle the garbage, tasks waitresses were not supposed to do with no additional

      pay.

66.   Plaintiff had three shifts a week, Fridays and Saturdays from 6:00pm to 4:00am and Sundays

      from 4:00pm to 4:00am. She was paid $50 per night.

67.   Plaintiff Vasquez received a raise in 2019 to $70.00 per night.

68.   During 2018 there was a few months that Defendants demanded the Plaintiffs work four (4)

      days a week Thursday through Sunday but was only paying them for three (3) days.

69.   Defendant Santiago Quezada managed all workers and determined the schedules.

70.   He told all Plaintiffs that they would be only getting paid $50.00-$80.00 per shift.


                                                 7
       Case 1:20-cv-01575-GHW Document 1 Filed 02/21/20 Page 8 of 11



71.   Defendants never kept track of how many hours Plaintiffs worked.

72.   Defendants never paid an hourly rate to the Plaintiffs, opting instead to pay a per-shift amount

      which was less than the minimum wage.

73.   Defendants never provided pay stubs or a pay notice to Plaintiffs.

74.   Plaintiffs were all terminated on November 24, 2019 without prior notice or warning.

75.   Defendants’ violation of the FLSA and NYLL were done willingly and with full

      understanding that this policy violated the law.

76.   Defendants are and were employers under the FLSA and NYLL as they control the work

      performed by individuals who suffered under their violation of the law, made the decision to

      specifically violate the law and have an ownership stake in the company. As such, Defendants

      are jointly and severally liable for the wage and hour violations detailed herein.

77.   Plaintiffs were not provided accurate and truthful wage statements and notices which

      complied with New York Labor Law § 190 et seq during their employment.

                        AS A FIRST CAUSE OF ACTION
                VIOLATION OF THE FAIR LABOR STANDARDS ACT

78.   Plaintiffs repeat and reallege each and every allegation made in the above paragraphs of

      this complaint as if same were set forth herein fully at length.

79.   Defendants willfully employed Class Plaintiffs in the afore-mentioned enterprise and failed

      to compensate Class Plaintiffs for all hours worked during their employment.

80.   Defendants failed to pay any wages for hours worked by Class Plaintiffs as described

      herein and as is required by the FLSA.

81.   Further, the average hourly rate for Plaintiffs was below the minimum wage when

      considering the numerous hours for which they were not compensated.

82.   Defendants also failed to provide the overtime premium rate of one and a half times their

      regular hourly rate as is required by the FLSA.

                                                 8
       Case 1:20-cv-01575-GHW Document 1 Filed 02/21/20 Page 9 of 11



83.   Defendants operated a tip pool which included management and non-tipped employees in

      violation of the FLSA.

84.   Defendants’ failure to comply with the FLSA caused Plaintiffs and Class Plaintiffs to suffer

      loss of wages and other damages as described and demanded herein.

                          AS A SECOND CAUSE OF ACTION
                       VIOLATION OF NEW YORK LABOR LAW

85.   Class Plaintiffs repeat and reallege each and every allegation made in the above paragraphs

      of this complaint as if same were set forth herein fully at length.

86.   Class Plaintiffs were employees of Defendants within the meaning of New York Wage

      Regulations (NYCRR Labor Section 138 et seq.).

87.   Defendants failed to pay Plaintiffs any rate of pay for certain hours when they were

      required to be at work, ready to work, and actually performing work.

88.   Defendants’ failure to comply with the New York Labor Law minimum wage protections

      caused Class Plaintiffs to suffer loss of wages and interest thereon.

89.   Defendants’ failure to pay proper wages for each hour worked was willful.

90.   Defendants also failed to pay overtime pay as is required by the New York Labor Law.

91.   Defendants also failed to provide tips paid by clients which were to be delivered to

      Plaintiffs but were not.

92.   Defendants withheld money from the tips from Plaintiffs’ pay without legal right or

      justification.

93.   Defendants operated a tip pool which included management and non-tipped employees in

      violation of the NYLL.

94.   On account of such violations, Defendants are liable to Class Plaintiffs for actual, statutory

      and liquidated damages.

                          AS A THIRD CAUSE OF ACTION FOR

                                                9
           Case 1:20-cv-01575-GHW Document 1 Filed 02/21/20 Page 10 of 11



           VIOLATION OF NEW YORK LABOR LAW (wage notice and statement)

95.       Plaintiffs repeat and reallege each and every allegation made in the above paragraphs of

          this complaint as if same were set forth herein fully at length.

96.       At all times relevant to this action, Plaintiffs were employed by Defendants within the

          meaning of New York Labor Law §§ 190 et seq., including §§ 191, 193, 195, 198 and the

          applicable regulations thereunder.

97.       At all times relevant herein, defendants, individually and/or jointly, failed and willfully

          failed to provide Plaintiff with the notice(s) required by NYLL 195(1) – Plaintiffs are

          therefore entitled to and seek to recover in this action the maximum recovery for this

          violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-b).

98.       At all times relevant herein, Defendants, individually and/or jointly, failed and willfully

          failed to provide Plaintiff with the statement(s) required by NYLL 195(3) – Plaintiffs are

          therefore entitled to and seeks to recover in this action the maximum recovery for this

          violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-d)

                                               JURY DEMAND

99.       Plaintiffs demand a trial by jury.

          WHEREFORE, Plaintiffs demand judgment against the Defendants:

A. Certifying a Collective Class for all Class Plaintiffs and permitting notice be sent to all Class

      Plaintiffs with the option to join;

B. Awarding all wages not paid as required under the FLSA and NYLL, plus liquidated damages

      under both the NYLL and the FLSA and interest;

C. Declaring that Defendants’ policies and procedures violate the FLSA and NYLL;

D. Awarding damages to the Plaintiffs and Class Plaintiffs to otherwise make them whole for any

      losses suffered as a result of such unlawful employment practices;


                                                   10
        Case 1:20-cv-01575-GHW Document 1 Filed 02/21/20 Page 11 of 11



E. Awarding Plaintiffs punitive damages;

F. Awarding Plaintiffs attorney's fees, costs, and expenses incurred in the prosecution of the

   action;

G. Awarding Plaintiffs such other and further relief as the Court may deem equitable, just and

   proper to remedy the Defendants’ unlawful employment practices.

Dated: Astoria, New York
       February 21, 2020
                                                         THE ROSE LAW GROUP, PLLC



                                                         Jesse C. Rose (JR-2409)
                                                         3109 Newtown Avenue
                                                         Suite 309
                                                         Astoria, New York 11102
                                                         PH: (718) 989-1864
                                                         Fax: (917) 831-4595




                                             11
